Title: To Thomas Jefferson from Benjamin Morgan, 12 July 1820
From: Morgan, Benjamin
To: Jefferson, Thomas


 Dear Sir
Philada
July 12th 1820
Your letter of the 26th may and 7th Instant reached me last eveningA person named Bostwick came to New Orleans in 1815 or 16 & commenced business in the grocery line & after being in trade one or two years fail’d & quit our Country  I do not recollect the christian name of the person I describe but as I knew no other Bostwick who I think it must be the Grocer who is in treaty with your Kinsman & who in my opinion is not entitled to creditThere is no one here at present who can give me any information but as my Partners are instructed to open & reply to all letters address’d to me I presume you will hear from them in a few days after the receipt of this letter—I am with much respect & esteem your Obt ServtBenja Morgan